Case: 13-14092    Date Filed: 11/19/2014   Page: 1 of 2


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-14092
                           ________________________

                    D.C. Docket No. 6:11-cv-01740-CEH-KRS



BRIAN BERRY,
JERMARIO ANDERSON,
REGINALD TRAMMON,
EDWYN DURANT,

                                                 Plaintiffs - Appellees,

versus

ORANGE COUNTY, et al.,

                                                 Defendants,

TRAVIS LESLIE,
Deputy,
KEITH VIDLER,
Corporal, in his Individual Capacity,

                                                 Defendants - Appellants.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________
              Case: 13-14092     Date Filed: 11/19/2014   Page: 2 of 2


Before ED CARNES, Chief Judge, TJOFLAT, HULL, MARCUS, WILSON,
WILLIAM PRYOR, MARTIN, JORDAN, ROSENBAUM, JULIE CARNES, and
JILL PRYOR, Circuit Judges.

BY THE COURT:

      A petition for rehearing en banc having been filed, a member of this Court in

active service having requested a poll on whether this case should be reheard en

banc, and a majority of the judges of this Court in active service having voted in

favor of granting rehearing en banc, it is ORDERED that this case will be reheard

en banc. The panel’s opinion is VACATED.